As filed with the Securities and Exchange Commission on July 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:February 28, 2015 Date of reporting period:May 31, 2014 Item 1. Schedules of Investments. Wasmer Schroeder High Yield Municipal Fund Schedule of Investments May 31, 2014 (Unaudited) Principal MUNICIPAL BONDS - 97.25% Amount/ Shares Value Alabama - 5.29% Alabama Agricultural & Mechanical University Revenue Bonds 4.00%, 11/01/2020 (Callable 05/01/2017) (AMBAC Insured) $ $ 4.25%, 11/01/2025 (Callable 05/01/2017) (AMBAC Insured) County of Jefferson AL Revenue Bonds 5.25%, 01/01/2015 (Callable 08/25/2014) 5.25%, 01/01/2016 (Callable 08/25/2014) 5.25%, 01/01/2020 (Callable 08/25/2014) 5.50%, 01/01/2021 (Callable 08/25/2014) (AGM Insured) 5.50%, 01/01/2022 (Callable 08/25/2014) 5.25%, 01/01/2023 (Callable 08/25/2014) 5.25%, 01/01/2023 (Callable 08/25/2014) (AGM Insured) 4.75%, 01/01/2025 (Callable 08/25/2014) 4.75%, 01/01/2025 (Callable 08/25/2014) (AGM Insured) Arizona - 1.00% Industrial Development Authority of the County of Pima Revenue Bonds 4.50%, 06/01/2030 (Callable 06/01/2022) California - 7.68% California Pollution Control Financing Authority Revenue Bonds 5.00%, 07/01/2037 (Callable 07/01/2017) Ceres Redevelopment Agency Tax Allocation 4.00%, 11/01/2031 (Callable 11/01/2016) (AMBAC Insured) Contra Costa County Public Financing Authority Tax Allocation 5.00%, 08/01/2037 (Callable 08/01/2017) (NATL Insured) Hercules Redevelopment Agency Tax Allocation 5.00%, 08/01/2025 (Callable 02/01/2018) (AMBAC Insured) Lancaster Financing Authority Tax Allocation 4.50%, 02/01/2031 (Callable 02/01/2016) 5.00%, 02/01/2037 (Callable 02/01/2016) Placer County Community Facilities District Special Tax 5.00%, 09/01/2026 (Callable 09/01/2021) Soledad Redevelopment Agency Tax Allocation 5.00%, 12/01/2032 (Callable 12/01/2017) (XLCA Insured) Stockton Public Financing Authority Revenue Bonds 5.25%, 09/01/2037 (Callable 09/01/2016) (RADIAN Insured) City of Stockton CA Certificate Participation 5.20%, 09/01/2029 (Callable 08/25/2014) (NATL Insured) City of Vernon CA Electric System Revenue Bonds 5.50%, 08/01/2041 (Callable 08/01/2022) Colorado - 3.53% Denver Convention Center Hotel Authority Revenue Bonds 5.25%, 12/01/2023 (Callable 11/01/2016) (XLCA Insured) 5.00%, 12/01/2035 (Callable 11/01/2016) (XLCA Insured) E-470 Public Highway Authority Revenue Bonds 0.00%, 09/01/2030 (Callable 09/01/2020) (NATL Insured) (d) Public Authority for Colorado Energy Revenue Bonds 6.50%, 11/15/2038 District of Columbia - 2.97% District of Columbia Revenue Bonds 5.00%, 02/01/2035 (Callable 02/01/2016) (NATL Insured) Metropolitan Washington Airports Authority Dulles Toll RoadRevenue Bonds 5.00%, 10/01/2053 (Callable 04/01/2022) Florida - 21.86% Beacon Tradeport Community Development District Special Assessment 5.25%, 05/01/2016(RADIAN Insured) 5.50%, 05/01/2022(RADIAN Insured) 5.625%, 05/01/2032(RADIAN Insured) Collier County Educational Facilities Authority Revenue Bonds 6.125%, 11/01/2043 (Callable 11/01/2023) Town of Davie FL Revenue Bonds 6.00%, 04/01/2042 (Callable 04/01/2023) Florida Gulf Coast University Financing Corp Revenue Bonds 5.00%, 02/01/2043 (Callable 02/01/2023) Florida Higher Educational Facilities Financial Authority Revenue Bonds 5.00%, 04/01/2032 (Callable 04/01/2022) Florida Governmental Utility Authority Revenue Bonds 4.625%, 07/01/2035 (Callable 07/01/2015) (AMBAC Insured) Hillsborough County Industrial Development Authority Revenue Bonds 5.25%, 10/01/2041 (Callable 10/01/2016) Midtown Miami Community Development District Special Assessment 5.00%, 05/01/2037 (Callable 05/01/2023) Palm Beach County Health Facilities Authority Revenue Bonds 7.25%, 06/01/2034 (Callable 06/01/2022) Pinellas County Educational Facilities Authority Revenue Bonds 5.25%, 10/01/2029 (Callable 10/01/2016) (ACA Insured) 6.00%, 10/01/2041 (Callable 10/01/2021) Talis Park Community Development District Special Assessment 5.25%, 05/01/2016 5.55%, 05/01/2036 (Callable 05/01/2015) Villagewalk of Bonita Springs Community Development District Special Assessment 5.15%, 05/01/2038 (Callable 05/01/2017) Winter Garden Village at Fowler Groves Community Development District Special Assessment 5.65%, 05/01/2037 (Callable 05/01/2016) Gaum - 1.01% Guam Power Authority Revenue Bonds 5.00%, 10/01/2034 (Callable 10/01/2022) Hawaii - 0.48% Kuakini Health System Revenue Bonds 6.375%, 07/01/2032 (Callable 08/25/2014) Illinois - 6.28% City of Chicago IL General Obligation Bonds 5.00%, 01/01/2029 (Callable 01/01/2020) (AGM Insured) 5.25%, 01/01/2033 (Callable 01/01/2018) Chicago Board of Education General Obligation Bonds 5.00%, 12/01/2042 (Callable 12/01/2022) (AGM Insured) State of Illinois General Obligation Bonds 5.00%, 05/01/2034 (Callable 05/01/2024) Village of Lombard IL Revenue Bonds 4.00%, 07/01/2019 St. Clair County School District No. 189 East St. Louis General Obligation Bonds 4.95%, 01/01/2017 (Callable 08/25/2014) (NATL Insured) Iowa - 1.90% Iowa Finance Authority Revenue Bonds 4.75%, 08/01/2042 (Callable 08/01/2022) Louisiana - 2.98% Louisiana Local Government Environmental Facilities & Community Development Authority Revenue Bonds 6.30%, 07/01/2030(AMBAC Insured) Louisiana Public Facilities Authority Revenue Bonds 5.00%, 07/01/2017 (Callable 07/01/2016) (CIFG Insured) 5.00%, 07/01/2030 (Callable 07/01/2016) (CIFG Insured) 4.50%, 07/01/2038 (Callable 07/01/2016) (CIFG Insured) Parish of St. John the Baptist LA Revenue Bonds 5.125%, 06/01/2037 (Callable 06/01/2017) Maryland - 1.07% City of Baltimore MD Revenue Bonds 5.25%, 09/01/2023 (Callable 09/01/2016) (XLCA Insured) 5.25%, 09/01/2025 (Callable 09/01/2016) (XLCA Insured) 5.25%, 09/01/2026 (Callable 09/01/2016) (XLCA Insured) 5.00%, 09/01/2032 (Callable 09/01/2016) (XLCA Insured) 5.25%, 09/01/2039 (Callable 09/01/2016) (XLCA Insured) Michigan - 5.95% City of Detroit MI General Obligation Bonds 5.00%, 04/01/2020 (Callable 08/25/2014) (NATL Insured) City of Detroit MI Sewage Disposal SystemRevenue Bonds 7.00%, 07/01/2027 (Callable 07/01/2019) (AGM Insured) City of Detroit MI Water Supply SystemRevenue Bonds 5.00%, 07/01/2030 (Callable 08/25/2014) (NATL Insured) 5.00%, 07/01/2034 (Callable 08/25/2014) (NATL Insured) 5.00%, 07/01/2034 (Callable 07/01/2016) (AGM Insured) Detroit Wayne County Stadium Authority Revenue Bonds 5.00%, 10/01/2026 (Callable 10/01/2022) (AGM Insured) Minnesota - 7.24% Southcentral Minnesota Multi-County Housing & Redevelopment Authority Revenue Bonds 3.096%, 02/01/2017 (Callable 02/01/2015) (b)(c) 3.096%, 02/01/2025 (Callable 02/01/2015) (b)(c) 3.096%, 02/01/2050(b)(c) 3.096%, 02/01/2050(b)(c) 3.096%, 02/01/2050(b)(c) 3.096%, 02/01/2050(b)(c) 3.096%, 02/01/2050(b)(c) 3.096%, 06/01/2050(b)(c) City of Wayzata MN Revenue Bonds 5.10%, 11/01/2024 (Callable 05/01/2019) Nevada - 1.00% City of Las Vegas NV Special Assessment 4.625%, 06/01/2021 (Callable 06/01/2017) (AMBAC Insured) New Mexico - 0.98% City of Farmington NM Revenue Bonds 4.875%, 04/01/2033 (Callable 04/01/2016) New York - 4.09% New York City Industrial Development Agency Revenue Bonds 5.00%, 01/01/2046 (Callable 01/01/2017) (AMBAC Insured) New York State Dormitory Authority Revenue Bonds 5.125%, 07/01/2034 (Callable 08/25/2014) (AMBAC Insured) City of Niagara Falls NY General Obligation Bonds 4.50%, 05/15/2028 (Callable 05/15/2017) (AMBAC Insured) Ohio - 0.53% City of Cleveland OH Airport System Revenue Revenue Bonds 5.00%, 01/01/2025 (Callable 01/01/2022) Pennsylvania - 1.64% City of Harrisburg PA General Obligation Bonds 0.00%, 03/15/2016(AMBAC Insured) (d) 0.00%, 03/15/2017(AMBAC Insured) (d) 0.00%, 09/15/2018(AMBAC Insured) (d) Pennsylvania Higher Educational Facilities Authority Revenue Bonds 5.00%, 09/15/2033 (Callable 09/15/2016) (RADIAN Insured) Puerto Rico - 8.72% Commonwealth of Puerto Rico General Obligation Bonds 5.50%, 07/01/2020(NATL Insured) 1.864%, 07/01/2021(FGIC Insured) (e) Puerto Rico Electric Power Authority Revenue Bonds 7.00%, 07/01/2033 (Callable 07/01/2023) Puerto Rico Highways & Transportation Authority Revenue Bonds 5.50%, 07/01/2029(AMBAC Insured) Puerto Rico Infrastructure Financing Authority Revenue Bonds 5.50%, 07/01/2023(AMBAC Insured) Puerto Rico Municipal Finance Agency Revenue Bonds 5.25%, 08/01/2022(AGC Insured) Puerto Rico Sales Tax Financing Corp Revenue Bonds 5.50%, 08/01/2021 (Callable 08/01/2019) 6.375%, 08/01/2039 (Callable 08/01/2019) Rhode Island - 0.51% City of Central Falls RI General Obligation Bonds 4.05%, 07/15/2025 (Callable 07/15/2017) (AMBAC Insured) South Carolina - 0.03% Connector 2000 Association Inc. Revenue Bonds 0.00%, 01/01/2015(d) 0.00%, 01/01/2016(d) 0.00%, 01/01/2021(d) 0.00%, 01/01/2022(d) 0.00%, 01/01/2032 (Callable 04/01/2026)(d) 0.00%, 07/22/2051 (Callable 04/01/2026)(d) 0.00%, 07/22/2051 (Callable 04/01/2026)(d) Texas - 3.99% Austin Convention Enterprises Inc. Revenue Bonds 5.00%, 01/01/2034 (Callable 01/01/2017) (XLCA Insured) Texas Transportation Commission Revenue Bonds 5.00%, 08/15/2041 (Callable 08/15/2022) Vermont - 1.29% City of Burlington VT AirportRevenue Bonds 4.00%, 07/01/2028 (Callable 07/01/2022) Virginia - 1.91% City of Chesapeake VA Chesapeake Expressway Toll RoadRevenue Bonds 4.125%, 07/15/2042 (Callable 07/15/2022) 5.00%, 07/15/2047 (Callable 07/15/2022) Washington - 3.32% Greater Wenatchee Regional Events Center Public Facilities District Revenue Bonds 4.50%, 09/01/2022 5.25%, 09/01/2032 (Callable 09/01/2022) Skagit County Public Hospital District No. 1 Revenue Bonds 5.00%, 12/01/2037 (Callable 12/01/2023) TOTAL MUNICIPAL BONDS (Cost $49,592,917) MONEY MARKET FUNDS - 1.41% Fidelity Institutional Tax-Exempt Portfolio- Institutional Class, 0.01% (a) TOTAL MONEY MARKET FUNDS (Cost $732,680) Total Investments (Cost $50,325,598) - 98.66% Other Assets in Excess of Liabilities - 1.34% TOTAL NET ASSETS - 100.00% $ AMBAC - Ambac Assurance Corporation AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Co. NATL - National Public Finance Guarantee RADIAN - Radian Asset Assurance Inc. XLCA - Syncora Guarantee Inc. (a) Rate shown is the 7-day annualized yield at May 31, 2014. (b) Security is considered illiquid.As of May 31, 2014, the value of these investments was $3,554,247 or 6.82% of total net assets. (c) Security is in default. (d) Zero coupon bond. (e) Variable rate security.Rate shown reflects the rate in effect as of May 31, 2014. Wasmer Schroeder High Yield Municipal Fund Notes to the Schedule of Investments May 31, 2014 (Unaudited) Note 1 – Securities Valuation The Wasmer Schroeder High Yield Municipal Fund’s (the “Fund”) investments in securities are carried at their fair value. Fixed income securities are valued at market on the basis of valuations furnished by an independent pricing service which utilizes dealer-supplied valuations, reported trades and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most fixed income securities are categorized in level 2 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.Short-term securities which mature after 60 days are valued at market.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Investments in open-end mutual funds are valued at their net asset value per share and are typically categorized in level 1 of the fair value hierarchy. Illiquid Securities - A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by the Fund.Illiquid securities may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.The Fund intends to hold no more than 15% of its net assets in illiquid securities.As of May 31, 2014, the Fund held illiquid securities with a value of $3,554,247 or 6.82% of total net assets. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of May 31, 2014: Level 1 Level 2 Level 3 Total Fixed Income Municipal Securities $
